Exhibit 10.4

 

EMPLOYMENT AGREEMENT

AMENDMENT

 

AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) dated as of January 1, 2015
(the "Effective Date") between Stratex Oil & Gas Holdings, Inc., a Colorado
corporation having its principal place of business at 30 Echo Lake Road,
Watertown, CT 06795 (the "Company"), and Michael J. Thurz, an individual
residing in the State of Connecticut ("Executive"), hereby amends the Employment
Agreement dated September 15, 2014.

 

WHEREAS, the oil & gas industry is currently experiencing a reduction in the
pricing for oil causing the cash flow of the Company to be reduced;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is essential and in the best interest of the Company and its stockholders to
reduce the Executives’ compensation during this period of reduced Company cash
flow; and

 

WHEREAS, the Executive is willing to reduce his compensation to assist the
Company and agrees to reduce his compensation subject to the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the parties agree
to amend the following paragraphs of the Employment Agreement dated September
15, 2014 of the Executive as follows:

 

Paragraph 4 Base Salary shall be amended to read: 

 

4. Base Salary: Beginning January 1, 2015, the Company shall pay to Executive a
base salary at the rate to be determined by the Board of Directors. Executive’s
base salary may be reviewed and further adjusted from time to time by the Board
in its discretion, subject to Executive’s rights under Section 17 of this
Agreement. The base salary shall be paid in equal installments on the fifteenth
and last day of each month and shall be subject to such deductions by the
Company as are required to be made pursuant to law, government regulations or
order. Executive understands and agrees that Executive is an exempt Executive as
that term is applied for purposes of Federal or state wage and hour laws, and
further understands that Executive shall not be entitled to any compensatory
time off or other compensation for overtime.

 

Paragraph 17 Resignation for Good Reaseon shall be amended to read:

 

17. Resignation for Good Reason: If Executive resigns for "Good Reason" (as
defined below), then such a resignation (a "Resignation for Good Reason") shall
be treated hereunder as if it were a "Termination Without Cause" as defined in
Section 18 below. "Good Reason" means any of the following failures or
conditions which shall remain uncured twenty (20) days after written notice of
such failure or condition is received by the Company from Executive: (i) the
failure of the Company to continue Executive in the position of Chief
Administrative Officer Executive of the Company (or such other senior Executive
position as may be offered by the Company and which Executive in his sole
discretion may accept); (ii) material diminution by the Company of Executive's
responsibilities, duties, or authority in comparison with the responsibilities,
duties and authority held during the six month period immediately preceding such
diminution, or assignment to Executive of any duties inconsistent with
Executive's position as a senior Executive officer of the Company (or such other
senior Executive position as may be offered by the Company and which Executive
in his sole discretion may accept); (iii) failure by the Company to pay and
provide to Executive the compensation and benefits provided for in this Amended
Employment Agreement to which Executive is entitled; or (iv) the requirement
that Executive relocate his residence outside of Hartford County Connecticut.

 

The remaining paragraphs of the Employment Agreement dated September 15, 2014
between the Company and the Executive shall remain in full force and effect.

 



 

 

 

IN WITNESS WHEREOF, the parties have signed this Amendment to Employment
Agreement as of the date first above written.

 

STRATEX OIL & GAS HOLDINGS, INC.

         

By:

/s/ Stephen Funk

 

Michael J. Thurz

  Stephen Funk   Michael J. Thurz   Chief Executive Officer    

  



 

 